Citation Nr: 0024640	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from October 1954 to October 1958 
and from October 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Medical evidence of record shows that the veteran has 
current hearing loss disability that is related to his period 
of active duty service.   

2.  There is no competent medical evidence of a nexus between 
the veteran's reported tinnitus and his period of active duty 
service.  


CONCLUSIONS OF LAW

1.  The veteran incurred hearing loss during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).   

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

1.  Hearing Loss

With respect to hearing loss, the Board finds that the claim 
is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.
  
In this case, the veteran's service medical records are 
negative for complaints or findings of hearing loss or 
tinnitus.  In his October 1997 claim, the veteran explained 
that he underwent firearms training in service.  At that 
time, no hearing protection was afforded.  In addition, 
during his first period of service, he was a communications 
technician (radioman), which he felt contributed to his 
hearing condition.  

During the December 1997 VA fee-basis otolaryngology and 
audiology examination, the veteran indicated that hearing 
loss began about 30 years before and had worsened in the past 
eight to ten years.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
30
LEFT
10
5
55
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  

In a December 1998 statement and the January 1999 notice of 
disagreement, the veteran related that, during service, he 
spent years listening through headphones to voices and code 
for many hours a day.  With the notice of disagreement, he 
submitted reports of employment-related hearing tests dated 
from 1980 to 1986.  For these tests, the veteran reported a 
history of several years of active military duty and many 
years of hobby shooting and home power tool or machinery use.  
He also related a history of a severe blow to the head, being 
knocked unconscious, and eardrum puncture.  Abnormal left ear 
hearing was shown from 1980.  

During the June 1999 personal hearing, the veteran testified 
that audiologists and a doctor said it was a possibility that 
the noise in service contributed to the hearing loss and 
tinnitus.  He denied any significant noise exposure without 
using ear protection after service.  The veteran's spouse 
testified that she recalled him having hearing problems as 
many as 30 years before.      

In a July 1999 statement, Robert Skipton, M.D., related that 
he had known the veteran since attending high school 
together.  The veteran had spent much of his time in service 
exposed to loud noises, e.g., as a radioman or in rooms next 
to a gun firing station or a jet launching station on an 
aircraft carrier.  He first noticed hearing loss in the early 
1970s.  Dr. Skipton believed that the veteran's hearing loss 
resulted from his military duty.  

Initially, the Board observes that there is no medical 
evidence showing compensable hearing loss within one year 
after the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not applicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Although the evidence fails to show hearing loss at 
separation from service, the current VA examination shows 
hearing loss disability in each ear.  The Board emphasizes 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
That is, service connection may be in order if the evidence 
sufficiently demonstrates a relationship between the current 
hearing loss disability and service. Id. (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).

Dr. Skipton's statement reflects the belief that the 
veteran's hearing loss is related to service.  There is no 
contrary medical opinion of record.  Although the veteran 
does have a self-reported history of post-service noise 
exposure, the Board cannot use that history to deny the 
veteran's claim absent a medical opinion linking his hearing 
loss to the post-service noise exposure.  See Crowe v. Brown, 
7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore based on the evidence of record, the Board resolves 
doubt in the veteran's favor and finds that the evidence 
supports service connection for hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.    
2.  Tinnitus

With respect to tinnitus, the Board notes that the December 
1997 VA fee-basis otolaryngology examination report provides 
a current medical diagnosis of tinnitus.  In addition, the 
veteran asserts that he was exposed to various types of noise 
during active service.  For purposes of determining whether 
the claim is well grounded, the Board presumes that this 
assertion is true.  Arms, 12 Vet. App. at 193; Robinette, 8 
Vet. App. at 75; King, 5 Vet. App. at 21.  

However, the Board finds that the claim is ultimately not 
well grounded because there is no competent medical evidence 
of a nexus between the tinnitus and the veteran's active duty 
service.  More specifically, there is no medical record or 
opinion that establishes a relationship between the tinnitus 
and the alleged noise exposure in service.  On this point, 
the Board emphasizes that tinnitus has a variety of possible 
causes, such that the etiology of tinnitus is not amenable to 
lay observation.  Therefore, competent medical evidence is 
required to establish its etiology.  Hodges v. West, 13 Vet. 
App. 287, 294 (2000).  Because there is no such competent 
medical evidence of a nexus between the tinnitus and service 
in this case, the claim is not well grounded.  Epps, 126 F.3d 
at 1468.    

During his June 1999 personal hearing, the veteran testified 
that doctors and audiologists suggested to him that noise 
exposure in service contributed to his tinnitus.  Such 
testimony is not sufficient to establish a well grounded 
claim.  "[T]he connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. at 77.  Moreover, as 
discussed above, the medical evidence of record does not 
reflect such an opinion.  

Finally, the Board observes that the veteran is a lay person 
and not trained in medicine.  Therefore, he is competent only 
to relate and describe symptoms or circumstances associated 
with tinnitus.  He is not competent to offer an opinion on a 
matter that requires medical knowledge, such as a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, his personal opinion as 
to the relationship between alleged noise exposure in service 
and current tinnitus is not competent medical evidence 
required to establish a well grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for tinnitus.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for tinnitus, he should submit competent medical 
evidence that establishes a relationship between the tinnitus 
and service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for hearing loss is 
granted. 

Service connection for tinnitus is denied.  



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



